444 F.2d 102
Gibson J. PERCK, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Respondent-Appellee.No. 30784 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 23, 1971.

Gibson J. Perck, pro se.
Jack P. F. Gremillion, Atty. Gen., State of La., Baton Rouge, La., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge, 317 F.Supp. 29.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NIRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966